UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

 RYAN BAGWELL,

                         Plaintiff,

                         v.                        Case No. 15-cv-00531 (CRC)

 UNITED STATES DEPARTMENT OF
 JUSTICE,
                Defendant.

                                                 ORDER

         Having considered the Defendant’s [19] February 29, 2016 status report and supplemental

Vaughn Index, the Court finds that the Department of Justice has adequately justified its

withholding in full of the 104 previously withheld pages of documents as to which the Court

reserved judgment in its December 18, 2015 Memorandum Opinion. See Bagwell v. U.S. Dep’t of

Justice, No. 15-CV-00531 (CRC), 2015 WL 9272836, at *1 (D.D.C. Dec. 18, 2015). The

combination of the supplemental Vaughn Index and the original affidavits also lead the Court to

find that DOJ has released all reasonably segregable material in those documents. Therefore, it is

hereby

         ORDERED that Defendant’s [12] Motion for Summary Judgment be GRANTED IN

PART with respect to those documents. It is further

         ORDERED that Defendant’s [12] Motion for Summary Judgment be DENIED without

prejudice in all other respects. It is further

         ORDERED that Plaintiff’s [13] Cross-Motion for Partial Summary Judgment be DENIED.

It is further

         ORDERED that [19] Defendant’s Motion to Stay be DENIED. It is further
        ORDERED that any overall objection by Defendant to the burdensomeness of Plaintiff’s

FOIA request be filed, in the form of a renewed motion for summary judgement (or partial

summary judgment), by March 30, 2016. In this regard, the government is reminded of the

guidance offered by the Court at the February 11, 2016 telephonic status conference regarding the

adequacy of treating certain groups of self-evident grand jury materials on a categorical basis so as

to avoid the need for page-by-page review. It is further

        ORDERED that, absent any wholesale burdensomeness objection, Defendant begin

processing the request (or any remaining part of the request not challenged as unduly burdensome)

upon the payment of applicable processing and duplication fees. Defendant shall produce all non-

exempt material on a monthly, rolling basis. Defendant shall complete the production and a

Vaughn Index of any withheld material within six months of its commencement absent leave of the

Court. The Court will set a schedule for further dispositive motions by either party at the

conclusion of the production, as necessary. It is further

        ORDERED that the parties jointly file a further status report every 60 days, beginning

March 31, 2016.

        SO ORDERED.




                                                             CHRISTOPHER R. COOPER
                                                             United States District Judge

Date:    March 3, 2016




                                                  2